Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 page. ff ===]

i vor g
St. be ak

   
 

"Ts NICALLY FILED
UNITED STATES DISTRICT COURT ors
SOUTHERN DISTRICT OF NEW YORK any FEB 1 7219

_— — - = - — - =- _~_— ~ - - - =- = x

 

INFORMATION
UNITED STATES OF AMERICA

19 Cr.

suiace ean 19 CRM 086

; a/k/a “Danielle Brewer, ”

Defendant.

COUNT ONE
(Conspiracy to Violate the Anti-Kickback Statute)

The United States Attorney charges:

1. From at least in or about September 2014 up to
and including in or about 2015, in the Southern District of New
York and elsewhere, DANIELLE BURDUCEA, a/k/a “Danielle Brewer,”
the defendant, and others known and unknown, willfully and
knowingly combined, conspired, confederated, and agreed together
and with each other to commit an offense against the United
States, to wit, to violate Title 42, United States Code, Section
1320a-7b(b) (2) (B).

2. It was a part and object of the conspiracy that
DANIELLE BURDUCEA, a/k/a “Danielle Brewer,” the defendant, the
defendant, and others known and unknown, willfully and knowingly
would and did offer and pay remuneration (including kickbacks,

bribes, and rebates), directly and indirectly, overtly and
Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 2 of 7

covertly, in cash and in kind, to a person to induce such person
to purchase, lease, order, and arrange for and recommend
purchasing, leasing, and ordering a good, facility, service, and
item for which payment may be made in whole and in part under a
Federal health care program, to wit, BURDUCEA, while employed at
a pharmaceutical company (“Pharma Company-1”), participated in a
scheme to pay bribes and kickbacks to doctors in order to induce
the doctors to prescribe a fentanyl-based sublingual spray (the
“Fentanyl Spray”) manufactured by Pharma Company-1, and thereby.
cause Federal health care programs, among other sources, to pay
for the Fentanyl Spray prescriptions, in violation of Title 42,
United States Code, Section 1320a-7b(b) (2) (B).
Overt Acts

3. In furtherance of this conspiracy, and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and
elsewhere:

a. In or about February 2015, DANIELLE

BURDUCEA, a/k/a “Danielle Brewer,” the defendant, organized and
attended multiple purported educational speaker programs
regarding the Fentanyl Spray (“Speaker programs”) at restaurants
located in New York, New York.

(Title 18, United States Code, Section 371.)
Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 3 of 7

COUNT TWO
(Conspiracy to Commit Honest Services Wire Fraud)

The United States Attorney further charges:

A, From at least in or about September 2014, up to
and including in or about 2015, in the Southern District of New
York and elsewhere, DANIELLE BURDUCEA, a/k/a “Danielle Brewer, ”
the defendant, and others known and unknown, willfully and
knowingly combined, conspired, confederated, and agreed together
and with each other to violate Title 18, United States Code,
Sections 1343 and 1346.

5. It was a part and object of the conspiracy that
DANIELLE BURDUCEA, a/k/a “Danielle Brewer,” the defendant, and
others known and unknown, having devised and intending to devise
a scheme and artifice to defraud, and to deprive patients of
their intangible rights to their doctors’ honest services,
knowingly would and did transmit and cause to be transmitted by
means of wire communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Sections 1343 and 1346, to wit, BURDUCEA,
while employed at Pharma Company-1, participated in a scheme to
pay bribes and kickbacks to doctors, including Pharma Company-1

Speaker Program fees, in order to induce the doctors to
 

Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 4 of 7

prescribe the Fentanyl Spray, thereby depriving their patients
of their intangible rights to their doctors’ honest services.
(Title 18, United States Code, Section 1349.)

COUNT THREE
(Aggravated Identity Theft)

The United States Attorney further charges:

6, From at least in or about September 2014, up to
and including in or about 2015, in the Southern District of New
York and elsewhere, DANIELLE BURDUCEA, a/k/a “Danielle Brewer,”
the defendant, knowingly transferred, possessed, and used,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated
in Title 18, United States Code, Section 1028A(c), to wit,
without authorization, BURDUCEA used, and aided and abetted the
use of, the names, signatures, National Provider Identifier
numbers, and state license numbers of doctors on sign-in sheets
for Speaker Programs during and in relation to the honest
services wire fraud offense charged in Count Two of this

Information.

(Title 18, United States Code, Sections 1028A(a) (1),
1028A(c) (5), and 2.)

FORFEITURE ALLEGATION AS TO COUNT ONE
7. As a result of committing the offense charged in
Count One of this Information, DANIELLE BURDUCEA, a/k/a

“Danielle Brewer,” the defendant, shall forfeit to the United
Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 5 of 7

States, pursuant to Title 18, United States Code, Section
982(a) (7), any and all property, real and personal, that
constitutes or is derived, directly and indirectly, from gross
proceeds traceable to the commission of the offense charged in
Count One of this Information, including but not limited to a
sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses.
FORFELTURE ALLEGATION AS TO COUNT TWO

8. As a result of committing the offense charged in
Count Two of this Information, DANIELLE BURDUCEA, a/k/a
“Danielle Brewer,” the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C), and Title 28, United States Code, Section 2461(c),
any and all property, real and personal, which constitutes, or
is derived from, proceeds traceable to the commission of said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offense.

Substitute Asset Provision

 

9. If any of the above-described forfeitable
property, as a result of any act or omission of DANIELLE
BURDUCEA, a/k/a “Danielle Brewer,” the defendant, :

a. cannot be located upon the exercise of due

diligence;
 

Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 6 of 7

b. has been transferred or sold to, or

deposited with, a third party;

C. has been placed beyond the jurisdiction of
the court;

da. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981 and 982;

Title 21, United States Code, Section 853(p); and
Title 28, United States Code, Section 2461.)

GEOFFREY “S. BERMAN

Acting United States Attorney
Southern District of New York
Case 1:19-cr-00086-GBD Document 2 Filed 02/11/19 Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Ve —_

DANIELLE BURDUCEA,
a/k/a “Danielle Brewer,”

Defendant.

 

INFORMATION
19 Cr.

(18 U.S.C. §§ 371, 1028A(a) (1),
1028A(c) (5), 1349 and 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

 

 

 
